Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Arguments
Applicant's arguments filed 7/22/2022 have been fully considered and are persuasive. However, after further search and consideration, a new grounds of rejection has been made further in view of previously cited prior art reference Park.	On pages 8 – 9 Applicant notes the previous non-statutory double patenting rejection. The rejection has been withdrawn based on the presently amended claim language. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 4, 9 – 11, and 15 – 18 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou (Zhou, Chen, and Xiaoping Zhang. "Toward the Internet of Things application and management: A practical approach." Proceeding of IEEE International Symposium on a World of Wireless, Mobile and Multimedia Networks 2014. IEEE. (Year: 2014)) in view of Arkko (WO-2017138849-A1), Yoon (Yoon, Seungyong, and Jeongnyeo Kim. "Remote security management server for IoT devices." 2017 International Conference on Information and Communication Technology Convergence (ICTC). IEEE. (Year: 2017)), and Park (US-20190095520-A1).
	Regarding claim 1, Zhou shows a method for self-described object management, comprising:	communicating, by the IoT object, a self-describing declaration to the IoT management system (pg. 3, left column discussing a “self-describing message” and the first message exchanged in Fig. 3) ; and 	establishing an interoperability framework between the IoT object and the IoT management system (pg. 3, left column discussing “parameters for device operating . . . .have to be set during the initializing stage”).	Zhou does not show: 	the self-describing declaration comprising an interface parameter schema for the IoT object and an operating parameter schema for the IoT object, and	where the interoperability framework is based on the interface parameter schema and the operating parameter schema, and	wherein the interoperability framework defines when and how data is transmitted based on the operating parameter schema.	Arkko shows the self-describing declaration comprising an interface parameter schema (pg. 18 lines 7-11) for the IoT object and an operating parameter schema (pg. 18 lines 14-16, pg. 23 lines 14-26) for the IoT object, and	where the interoperability framework is based on the interface parameter schema and the operating parameter schema (pg. 18 lines 14-16, pg. 23 lines 14-26),
	wherein the interoperability framework defines when (pg. 23 lines 12-26, see “TIMING”) and how data is transmitted (pg. 41 line 21 – pg. 25 line 29, discussing transmission media type to use, PDP-context, priority, and QoS level of transmissions, pg. 26 lines 14-18 discussing “how fast” the transmissions need to be) based on the operating parameter schema (pg. 27 lines 24-28).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the IoT information exchange techniques of Zhou with the schema use of Arkko in order to streamline the IoT registration process through the use of device autoconfiguration, enabled by the schemas utilized by Arkko.
	Zhou in view of Arkko do not show communicating, by an internet of things (IoT) object, a request to register the IoT object; and	receiving, by the IoT object, an inquiry from an IoT management system.	Yoon shows communicating, by an internet of things (IoT) object, a request to register the IoT object (Fig. 2); and	receiving, by the IoT object, an inquiry from an IoT management system (Fig. 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the IoT registration techniques of Zhou in view of Arkko with the registration requesting supported by Yoon in order to expand registration options and ensure clients can initiate registration even when the server is busy processing other requests.
Zhou in view of Arkko and Yoon do not show where data is aggregated for determining an anomaly condition. 	Park shows aggregating data for determining an anomaly condition ([130] discussing aggregating data via shadow entities (aggregated as the entities contain collected historical data) that “may be used to determine an average value, an expected value, or an abnormal value” (emphasis added)). 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the IoT management techniques of Zhou in view of Arkko and Yoon with the data aggregation and value metadata of Park in order to enable simplified data interpretation and simplified data processing (e.g., automated detection of an abnormal state).
	Regarding claim 2, Zhou in view of Arkko, Yoon, and Park further show wherein the inquiry comprises a request from the IoT management system (Yoon, Fig. 2) for the self-describing declaration (Zhou, pg. 3, left column).
	Regarding claim 3, Zhou in view of Arkko, Yoon, and Park further show wherein the request to register includes a unique identifier of the IoT object (Zhou, pg. 3, left column, discussinga  “UUID”).	Regarding claim 4, Zhou in view of Arkko, Yoon, and Park further show wherein: the self-describing declaration identifies a type of the IoT object; and 	the operating parameter schema (Arkko, pg. 18 lines 14-16, pg. 19 lines 28-32, pg. 22 lines 18-20 and pg. 23 lines 14-26) for the IoT object defines at least one of a normal operating state of the IoT object and at least one pathologic operating state of the IoT object (Park, [130] discussing providing an “expected value” and an “abnormal value” for IoT object data).
	Regarding claim 9, Zhou in view of Arkko, Yoon, and Park further show wherein the IoT management system is at least one of an IoT gateway or an IoT computing environment (Zhou, Abstract, and pg.3, left column).
	Regarding claim 10, the limitations of said claim are addressed in the rejection of claim 1.	Regarding claim 11, the limitations of said claim are addressed in the rejection of claim 4.
	Regarding claim 15, the limitations of said claim are addressed in the rejection of claim 9.
	Regarding claim 16, Zhou shows an internet of things (IoT) object, comprising: a memory device configured to store computer-readable instructions thereon (pg. 1, discussing Smart Objects); and at least one processing device (pg. 3, right column discussing a Smart Device) configured, through execution of the computer-readable instructions, to at least	
	communicate, by the IoT object, a self-describing declaration to the IoT management system (pg. 3, left column discussing a “self-describing message” and the first message exchanged in Fig. 3) ; and 	establish an interoperability framework between the IoT object and the IoT management system (pg. 3, left column discussing “parameters for device operating . . . .have to be set during the initializing stage”).	Zhou does not show: 	the self-describing declaration comprising an interface parameter schema for the IoT object and an operating parameter schema for the IoT object, and	where the interoperability framework is based on the interface parameter schema and the operating parameter schema, 
	wherein the interoperability framework defines when and ho data is transmitted.	Arkko shows the self-describing declaration comprising an interface parameter schema (pg. 18 lines 7-11) for the IoT object and an operating parameter schema (pg. 18 lines 14-16, pg. 23 lines 14-26) for the IoT object, and	where the interoperability framework is based on the interface parameter schema and the operating parameter schema (pg. 18 lines 14-16, pg. 23 lines 14-26), 	wherein the interoperability framework defines when (pg. 23 lines 12-26, see “TIMING”) and how data is transmitted (pg. 41 line 21 – pg. 25 line 29, discussing transmission media type to use, PDP-context, priority, and QoS level of transmissions, pg. 26 lines 14-18 discussing “how fast” the transmissions need to be) based on the operating parameter schema (pg. 27 lines 24-28).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the IoT information exchange techniques of Zhou with the schema use of Arkko in order to streamline the IoT registration process through the use of device autoconfiguration, enabled by the schemas utilized by Arkko.
	Zhou in view of Arkko do not show communicating, by an internet of things (IoT) object, a request to register the IoT object; and	receiving, by the IoT object, an inquiry from an IoT management system.	Yoon shows communicating, by an internet of things (IoT) object, a request to register the IoT object (Fig. 2); and	receiving, by the IoT object, an inquiry from an IoT management system (Fig. 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the IoT registration techniques of Zhou in view of Arkko with the registration requesting supported by Yoon in order to expand registration options and ensure clients can initiate registration even when the server is busy processing other requests.
Zhou in view of Arkko and Yoon do not show where data is aggregated for determining an anomaly condition. 	Park shows aggregating data for determining an anomaly condition ([130] discussing aggregating data via shadow entities (aggregated as the entities contain collected historical data) that “may be used to determine an average value, an expected value, or an abnormal value” (emphasis added)). 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the IoT management techniques of Zhou in view of Arkko and Yoon with the data aggregation and value metadata of Park in order to enable simplified data interpretation and simplified data processing (e.g., automated detection of an abnormal state).	Regarding claim 17, the limitations of said claim are addressed in the rejection of claim 2.
Regarding claim 18, the limitations of said claim are addressed in the rejection of claim 4.

	Claims 5, 8, 12, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou in view of Arkko, Yoon, and Park as applied to claim 1, 10, and 16 above, further in view of Podgorny (US-20080281472-A1).	Regarding claim 5, Zhou in view of Arkko, Yoon, and Park show claim 1, including the operating parameter schema (Arkko, pg. 18 lines 14-16, pg. 23 lines 14-26).	Zhou in view of Arkko, Yoon, and Park do not show defining an alert threshold for data values from the loT object.	Podgorny shows ([138-138] discussing sensitivity to exceeding a particular “change of values”; see also [69-70]);	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the IoT management techniques of Zhou in view of Arkko, Yoon, and Park with the local processing and callback support of Podgorny in order to further automate system interaction and avoid overloading the management system with processing requests from connected devices.	Regarding claim 8, Zhou in view of Arkko, Yoon, and Park show claim 1.	Zhou in view of Arkko, Yoon, and Park do not show wherein the IoT management system establishes an evaluation process for processing data values received from the IoT object according to the self- describing declaration, the self-describing declaration defining a threshold for an alert condition of the evaluation process.	Podgorny shows wherein the IoT management system establishes an evaluation process for processing data values received ([69, 86] discussing two way communication between the smart device and the management system) from the IoT object ([78] discussing “System Objects” representing “devices managed by the system”) according to the self-describing declaration, the self-describing declaration ([84] discussing an XML data model) defining a threshold for an alert condition of the evaluation process ([195], where smart devices have local processing and data stored to facilitate local data evaluation and creation of alerts; note alerts generated locally are provided to management for further processing).	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the IoT management techniques of Zhou in view of Arkko, Yoon, and Park with the local processing and callback support of Podgorny in order to further automate system interaction and avoid overloading the management system with processing requests from connected devices, while also ensuring status data from multiple connected devices can be aggregated, facilitating a more complete understanding of the smart device environment.
	Regarding claims 12 and 19, the limitations of said claim are addressed in the rejection of claim 4.

	Claims 6, 13, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou in view of Arkko, Yoon, and Park, as applied to claim 1, 10, and 16 above, further in view of Rajaraman (Rajaraman, Vasanth, et al. "Enabling plug-n-play for the internet of things with self describing devices." Proceedings of the 14th International Conference on information processing in sensor networks. (Year: 2015)).
	Regarding claim 6, Zhou in view of Arkko, Yoon, and Park show claim 1, including use of an interface parameter schema (Arkko, pg. 18 lines 7-11) in an interoperability framework for an IoT management system (Zhou, pg. 3, left column).	Zhou in view of Arkko, Yoon, and Park do not show defining at least one function call parameter.	Rajaraman shows defining at least one function call parameter (Section 2.1, pg.  374-375, see the bullet point discussing the “TransducerChannel TEDS”).	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the IoT management techniques of Zhou in view of Arkko, Yoon, and Park with the functional call parameter specification of Rajaraman in order to further simplify and automate device to device communication.
	Regarding claims 13 and 20, the limitations of said claim are addressed in the rejection of claim 6.

	Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou in view of Arkko, Yoon, and Park, as applied to claim 1 and 10 above, further in view of Choi (US-20140289366-A1).
	Regarding claim 7, Zhou in view of Arkko, Yoon, and Park show claim 1.	Zhou in view of Arkko, Yoon, and Park do not show wherein the interoperability framework comprises at least one applications programming interface (API) function call for interfacing between the IoT management system and the IoT object.	Choi shows wherein the interoperability framework comprises at least one applications programming interface (API) function call for interfacing between the IoT management system and the IoT object ( [118-120,123,157] discussing API interactions between an IoT node an a system management gateway).	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the IoT management techniques of Zhou in view of Arkko, Yoon, and Park with the API support of Choi in order to further simplify automated, programmatic interaction between the IoT devices and management infrastructure.
	Regarding claim 14, the limitations of said claim are addressed in the rejection of claim 7.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M MACILWINEN whose telephone number is (571)272-9686. The examiner can normally be reached Monday - Friday, 9:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM TROST can be reached on (571)272-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JOHN MACILWINEN
Primary Examiner
Art Unit 2442



/JOHN M MACILWINEN/Primary Examiner, Art Unit 2442